Citation Nr: 0114138	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus, and if 
the claim is reopened, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO rating decision 
which found that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for tinnitus.  In March 2001, a Board hearing was held at the 
RO (Travel Board hearing).


FINDINGS OF FACT

1.  In April 1993, the RO last denied the veteran's claim for 
service connection for tinnitus, and he did not appeal. 

2.  In February 1998, the veteran applied to reopen his claim 
for service connection for tinnitus.  Some of the evidence 
received since the April 1993 RO decision is neither 
cumulative nor redundant of previously considered evidence, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's right ear tinnitus is associated with and 
due to his service-connected right ear sensorineural hearing 
loss.





CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
April 1993 final RO decision, and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  Secondary service connection for right ear tinnitus is 
granted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R.§§ 3.303, 
3.310 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran served on active duty in the Navy from May 1970 
to May 1974.  His service medical records show no complaints 
or findings of tinnitus.  Audiometric testing at the April 
1974 service separation examination showed high frequency 
hearing loss of the right ear.

In November 1977, the veteran filed a claim seeking service 
connection for hearing loss and tinnitus.  

At a March 1978 VA examination, complaints included hearing 
loss as well as constant ringing and dizziness.  Audiology 
testing resulted in a diagnosis of right ear deafness, high 
tone.

In May 1978, the RO granted service connection for right ear 
deafness, high tone, and assigned a noncompensable 
evaluation.  The RO's May 1978 decision also denied the 
veteran's claim for service connection for tinnitus, as not 
shown by the evidence of record; he did not appeal.

In January 1993, the veteran filed to reopen his claim for 
service connection for tinnitus.  In support of his claim, VA 
outpatient records from 1992 and 1993 were submitted, and 
these show treatment for a variety of conditions.  In 
September 1992, the veteran was primarily seen for follow-up 
of Tourette's syndrome, for which he was taking medication, 
and at that time he also complained of tinnitus (which ear(s) 
not specified).  In January 1993, built up earwax was 
irrigated from the left ear.

In April 1993, the RO confirmed the prior denial of the 
veteran's claim for service connection for tinnitus, finding 
that current tinnitus was unrelated to service; the veteran 
did not appeal.

In February 1998, the veteran filed his present application 
to reopen his claim for service connection for tinnitus.  He 
submitted a detailed statement concerning his service 
exposure to loud noise.   In his statement, received in March 
1998, he noted that his primary service duty was as a fueling 
specialist for jet airplanes while stationed aboard aircraft 
carriers.   He indicated that he served on the flight deck 
and had substantial exposure to acoustic trauma from jet 
airplane engines and fuel pump engines.  He also noted 
exposure to noise from the ship's 5-inch guns.  The veteran 
indicated that he has suffered from tinnitus, with increasing 
severity, since his discharge from the service.

The veteran also submitted private medical treatment reports, 
dated in March 1998, from K. Kantesaria, M.D.  A review of 
these records, including an audiometric report, reveals 
diagnoses of bilateral hearing loss, otitis, and tinnitus.   

In September 1998, a VA audiological examination was 
conducted.  The report of this examination notes the 
veteran's complaints of bilateral hearing loss and 
intermittent tinnitus for the past 15 years, as well as his 
history of military and occupational noise exposure.  
Audiological evaluation showed bilateral hearing loss, and 
the diagnosis was bilateral deafness, sensorineural high 
tone.

In March 2001, a Travel Board hearing was held.  The veteran 
testified that he had substantial noise exposure in the 
performance of his service duties fueling aircraft aboard 
aircraft carriers.  Specifically, he cited to acoustic trauma 
from jet engines, fuel pumps and the ship's 5-inch guns.  He 
reported that he has had tinnitus ever since his service, and 
that it has been increasing in severity since that time.   In 
discussing his post-service employment, the veteran indicated 
that he works as a tree surgeon, and is required to wear 
antennuators, or face dismissal.  The veteran's spouse 
testified that he frequently complained of ringing in his 
ears.

II.  Analysis

The file shows that the evidence has been properly developed, 
and there is no further VA duty to assist the veteran with 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be established on a 
secondary basis for a disability shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

Unappealed decisions of the RO are final, although a 
previously denied claim may be reopened and considered if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The last final denial of the veteran's claim for service 
connection for tinnitus was the RO's rating decision in April 
1993.  Evidence available at the time of that decision did 
not document tinnitus during service or for years later, nor 
was there medical evidence to link post-service tinnitus with 
the veteran's active duty or with his service-connected right 
ear hearing loss.  Evidence received since the 1993 RO 
decision includes medical records showing current tinnitus 
and indicating the veteran's hearing loss (including service-
connected right ear hearing loss) is sensorineural in nature.  
There are also recent statements and hearing testimony which 
provide a more detailed historical account of tinnitus, 
including tinnitus accompanying service-connected right ear 
hearing loss.  Some of the recent evidence is neither 
redundant nor cumulative of previously considered evidence, 
and some of the recent evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board holds that new and material evidence 
has been submitted to reopen the claim for service connection 
for tinnitus.  38 C.F.R. § 3.156.  Thus the Board will now 
address the merits of the reopened claim for service 
connection.  Manio, supra.

The medical evidence as a whole does not document tinnitus 
during the veteran's service or for several years later, 
although the veteran states he has had the condition ever 
since service.  He has service-connected right ear hearing 
loss (he also now has left ear hearing loss which has not 
been service connected), and the recent medical evidence 
indicates that his hearing loss is sensorineural in nature.  
While there are multiple causes of tinnitus, some medical 
authorities indicate it often accompanies or stems from 
sensorineural hearing loss.  See, e.g., 2 Cecil, Textbook of 
Medicine, § 464 at 2119-2120 (18th ed. 1988).  

As noted, secondary service connection may be given for 
disability which is due to an established service-connected 
condition.  38 C.F.R. § 3.310.  The evidence in its entirety 
appears to be about evenly balanced on the question of 
whether tinnitus in the veteran's right ear is due to his 
service-connected right ear sensorineural hearing loss.  
Giving him the benefit of the doubt (38 U.S.C.A. § 5107(b)), 
the Board finds that such such secondary relationship is 
shown, and thus secondary service connection for right ear 
tinnitus is warranted.  There is no basis for finding such 
secondary relationship as to left ear tinnitus (since left 
ear hearing loss is not service connected), but such is of no 
consequence since the compensation rating for tinnitus is the 
same whether one or both ears is involved.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.


ORDER

The claim for service connection for tinnitus is reopened, 
and service connection for right ear tinnitus is granted.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

